NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

KARL KERR, JR.,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D17-3761
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 21, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; Wayne M. Durden,
Judge.

Karl Kerr, Jr., pro se.


PER CURIAM.

              Affirmed. See Toomer v. State, 895 So. 2d 1256 (Fla. 1st DCA 2005);

Teart v. State, 866 So. 2d 145 (Fla. 1st DCA 2004); Sherwood v. State, 745 So. 2d 378

(Fla. 4th DCA 1999).



KHOUZAM, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.